Citation Nr: 1619186	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-15 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to non-service-connected death pension benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.  He died in November 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant presented testimony at an RO hearing in October 2013, and a transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have active service during a period of war.


CONCLUSION OF LAW

The criteria for basic entitlement to non-service connected death pension benefits are not met.  38 U.S.C.A. § 5141(a) (West 2014); 38 C.F.R. § 3.3(b)(4) (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under the law as it reads in pertinent part, basic entitlement to death pension exists if a Veteran served for 90 days or more during a period of war and the claimant meets the net worth requirements of § 3.274 and annual income requirements.  38 C.F.R. § 3.23.  38 U.S.C.A. §§ 1521 , 1541, 1543; 38 C.F.R. § 3.3(b)(4).  38 U.S.C.A. §§ 1521(j), 1541(a); 38 C.F.R. § 3.3(4)(b). 

In the present case, the evidence shows that the Veteran's period of active duty service began in January 1977 and ended in January 1981.  With respect to periods of war for VA purposes, the Vietnam Era ended in May 1975, while the Persian Gulf War did not begin until August 1990.  Thus, the Veteran did not have active service during a period of war.  38 C.F.R. § 3.2 . 

The appellant's statements concerning financial hardship have been considered.  However, because the Veteran was not a Veteran of a period of war, the Appellant's appeal as to basic entitlement to death pension benefits must be denied.  38 U.S.C.A. § 1541(a).  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to non-service connected death pension benefits is denied.


REMAND

At present, the records suggest that the Veteran's death may have been due to hypertension and/or coronary artery disease.  The Veteran's service treatment records are silent for reference to these disorders and show that his heart and blood pressure were normal on service discharge examination in December 1980.  

Medical records from November 21, 2009 (the day that the Veteran died) show that he was brought to the Nassau University Medical Center after collapsing with chest pain and dyspnea.  He was given oxygen and CPR and was defibrillated 4 times and was noted to be status post V-fib arrest.  Eventually, efforts to resuscitate him were terminated.  A history of hypertension and possible coronary artery disease was reported.  He was felt to have cardiopulmonary arrest likely due to coronary artery disease.  The diagnoses were hypertension and cardiopulmonary arrest.  

The death certificate of record, which was completed the next day by a physician who was a medical examiner, indicates that the cause of the Veteran's death was under investigation and that an autopsy was being conducted.  The report of the autopsy and any other death certificate issued subsequent to the one mentioned above have not been provided for the record to date.  

Under the circumstances of this case, the Board finds that these records should be obtained, in order to assist the appellant with her claim pursuant to 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the report of the autopsy which was performed on the Veteran after his death in November 2009, and any death certificate issued subsequent to the November 22, 2009 death certificate which states that the cause of the Veteran's death was under investigation.  

2.  Thereafter, if necessary pursuant to 38 C.F.R. § 3.159, a VA medical opinion should be obtained on the matter of whether the Veteran's death is related to service.  

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


